    Case 1:19-cv-01048-AJT-IDD Document 4 Filed 08/16/19 Page 1 of 3 PageID# 38



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION

TYRONE MERRITT et al.,

                         Plaintiffs,

vs.                                                          Case No. 1:19-cv-1048

CAPITAL ONE FINANCIAL
CORPORATION et al.,

                         Defendants.


                                       NOTICE OF HEARING

           Please take notice that on August 23, 2019 at 10:00 a.m., or as soon thereafter as counsel

may be heard, Defendants Capital One Financial Corporation, Capital One, N.A., and Capital

One Bank (USA), N.A., by and through counsel, will seek the relief requested in their 1Motion to

Stay or, in the Alternative, for an Extension to Time to Respond to the Complaint under Federal

Rule of Civil Procedure 12(b)(6).

           Respectfully submitted, this 16th day of August 2019.

                                                CAPITAL ONE FINANCIAL CORPORATION
                                                CAPITAL ONE, N.A.
                                                CAPITAL ONE BANK (USA), N.A.

                                                /s/ Mary C. Zinsner______________
                                                Mary C. Zinsner (VSB No. 31397)
                                                TROUTMAN SANDERS LLP
                                                401 9th Street, NW
                                                Suite 1000
                                                Washington, DC 20004
                                                Telephone: (703) 734-4334
                                                Facsimile: (703) 734-4340
                                                mary.zinsner@troutman.com

1
  Defendants are endeavoring to obtain consent to the stay and will notify the Court promptly if
the motion becomes uncontested.


39756600
Case 1:19-cv-01048-AJT-IDD Document 4 Filed 08/16/19 Page 2 of 3 PageID# 39




                                  Robert A. Angle (VSB No. 37691)
                                  Jon S. Hubbard (VSB No. 71089)
                                  Harrison Scott Kelly (VSB No. 80546)
                                  TROUTMAN SANDERS LLP 1001 Haxall Point
                                  Richmond, VA 23219
                                  Telephone: (804) 697-1200
                                  Facsimile: (804) 697-1339
                                  robert.angle@troutman.com
                                  jon.hubbard@troutman.com
                                  scott.kelly@troutman.com

                                  David L. Balser (pro hac vice forthcoming)
                                  S. Stewart Haskins II (pro hac vice forthcoming)
                                  John C. Toro (pro hac vice forthcoming)
                                  KING & SPALDING LLP
                                  1180 Peachtree Street, N.E.
                                  Atlanta, Georgia 30309
                                  Tel.: (404) 572-4600
                                  Fax: (404) 572-5140
                                  dbalser@kslaw.com
                                  shaskins@kslaw.com
                                  jtoro@kslaw.com

                                  Counsel for Capital One Defendants
 Case 1:19-cv-01048-AJT-IDD Document 4 Filed 08/16/19 Page 3 of 3 PageID# 40



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of August 2019, I electronically filed the foregoing

pleading with the Clerk of the Court using the CM/ECF System, which will then send a

notification of such filing (NEF) to all counsel of record.


                                              /s/ Mary C. Zinsner
                                              Mary C. Zinsner (VSB No. 31397)
                                              TROUTMAN SANDERS LLP
                                              401 9th Street, NW
                                              Suite 1000
                                              Washington, DC 20004
                                              Telephone: (703) 734-4334
                                              Facsimile: (703) 734-4340
                                              mary.zinsner@troutman.com


                                              Counsel for Capital One Defendants
